Citation Nr: 1746205	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected post-operative patellar femoral syndrome of the left knee.

2.  Entitlement to a temporary total rating beginning in June 2011 for surgery and/or convalescence for post-operative patellar femoral syndrome of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected patellar femoral syndrome of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

The Board remanded this matter in March 2017 for the scheduling of an updated VA examination regarding the Veteran's bilateral knee disabilities, upon his contention that his service-connected patellar femoral syndrome of the left and right knees had worsened since his last VA medical examination in January 2012.

The Board notes that the Veteran was afforded a complete and thorough VA medical examination in March 2017.  

Unfortunately, the Veteran's file is still incomplete.  In the June 2014 Statement of the Case issued to the Veteran, the RO continued the Veteran's 10 percent disability rating for his bilateral service-connected patellar femoral syndrome based on a VA medical examination conducted on April 10, 2014.  The Veteran's current case file includes an April 10, 2014 Compensation and Pension Examination that addresses the Veteran's claim for compensation under 38 U.S.C. 1151 for residuals of right ankle injury, which is unrelated to the claims currently before the Board.  However, as there is a possibility that the Veteran was afforded a VA examination on that same date for his bilateral service-connected patellar femoral syndrome, and it is during the period of appeal before the Board, the AOJ should attempt to find and secure this potential VA examination.  A complete case file is required in the chance that the Veteran may be afforded a higher disability rating to accurately reflect the Veteran's disability condition for a distinct time period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should determine whether the Veteran was afforded a VA examination in April 2014 for his service-connected patellar femoral syndrome of the left and right knees.

2.  If the Veteran was afforded an April 2014 VA examination for his patellar femoral syndrome of the left and right knees, the AOJ should obtain and associate these records with the claims file.

3.  If the Veteran was not afforded an April 2014 VA examination for his patellar femoral syndrome of the left and right knees, a formal finding of such should be associated with the Veteran's file.

4.  After completing these actions, the AOJ should conduct any development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

